Title: From Alexander Hamilton to Lawrence Butler, 22 October 1799
From: Hamilton, Alexander
To: Butler, Lawrence


          
            Sir
            N. York Oct. 22d. 1799
          
          I have to acknowledge the receipt of your letter of the 6th. inst.
          I have to observe, in regard to its contents, that appointments of the kind there spoken of, will go through a particular course—In this, the application in behalf of Major Campbell will be put in a train to be duly considered—
          With great consideratn.
          Major Butler—
        